STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

WESLEY LEDOUX, JR. AND NO. 2022 CW 0920
AMARIS WILLIAMS LEDOUX

VERSUS

STEWART TITLE GUARANTY
COMPANY, MILESTONE TITLE

 

INCORPORATED AND SHEA E. NOVEMBER 30, 2022

LANDRY

In Re: Shea E. Landry, applying for supervisory writs, 21st
Judicial District Court, Parish of Livingston, No.
166,698.

 

BEFORE : McCLENDON, THERIOT, CHUTZ, WOLFE, AND HESTER, JJ.

WRIT GRANTED. The trial court’s July 27, 2022 judgment
denying the exception of peremption filed by defendant, Shea E.
Landry, is reversed. An action against any notary public for

damages occasioned by such notary public in the exercise of the
functions of a notary public, whether based upon tort, or breach
of contract, or otherwise, arising out of an engagement to
provide notarial services shall be filed in all events at the
latest within three years from the date of the alleged act,
omission, or neglect. La. R.S. 35:200(A). Moreover, this period
of limitation is peremptive and may mot be renounced,
interrupted, or suspended. La. R.S. 35:200(B). It is undisputed
that the act complained of, i.e. the preparation and execution
of the act of correction, occurred on January 4, 2010.
Accordingly, the claims set forth in plaintiffs’ petition filed
on April 13, 2020 against Shea E. Landry are perempted.

The exception of peremption filed by defendant, Shea E.
Landry, is granted, and the claims asserted by plaintiffs,
Wesley Ledoux, Jr. and Amaris Williams: Ledoux, against
defendant, Shea E. Landry, are dismissed with prejudice.

PMc

MRT

WRC
EW

Hester, J., dissents and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

Asn

DEPUTY CLERK OF COURT
FOR THE COURT